                          Case 1:19-cv-07723-CM Document 88 Filed 12/06/19 Page 1 of 2
                                                       LAW OFFICES OF
                                                  THOMAS F. L10TTI, LLC
                                               600 OLD COUNTRY ROAD· SUITE 530
                                                 GARDEN CITY, NEW YORK 11530

                                                    TELEPHONE: (516) 794·4700
                                                     FACSIMILi;;: (516) 794·2816
                                                     WEBSITE: www.tliotti.com
THOMAS F.       LlOnl~



LUCIA MARIA CIARAVINO'                                                                         JEAN LAGRASTA
                                                                                               ELLEN LUXMORE
'Also Admitted in CT                                                                           Paralegals


                                                      Sent via ECF only

                                                                     December 6, 2019

          Hon. Colleen McMahon
          Chief Judge
          United States District Court
          Southern District of New York
          Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl St.
          New York, NY 10007-1312


          Re:          Cummings v. The City of New York. et al
                       Case No.: 19-cv-07723-CM
                       Notice of Motion for Judgment on the Pleadings - Defendant Sen. Kevin S. Parker

          Dear Judge McMahon:

          My office represents the plaintiff, Patricia Cummings, in connection with the above-referenced
          action.

          With respect to the Notice of Motion for Judgment on the Pleadings filed on behalf of the
          defendant Sen. Kevin S. Parker, the plaintiffs opposition papers were due to be filed on
          December 6, 2019, and the said defendant's reply are due to be filed on December 20,2019.

         I have communicated with Senator Parker's attorney, John M. Schwartz, Special Litigation
         Counsel, for the Office of the N ew York State Attorney General, requesting an additional
         extension of time to submit plaintiffs opposition papers to and including December 20,2019.
         Mr. Schwartz has consented to this extension and requested that the time to submit his reply
         papers be extended to January 10, 2020. Based upon our communications, the following
         alternative briefing schedule was consented to:

                               Plaintiffs Opposition due:          December 20,2019
                               Defendant, Sen. Parker's Reply due: January 10, 2020


                                                         Page 1 of 2


~ow, Amencan Board of Cnmlnal Lawyers
           Case 1:19-cv-07723-CM Document 88 Filed 12/06/19 Page 2 of 2



LAW OFFICES OF THOMAS F. LIOTTI, LLC
December 6, 2019

To:    Hon. Colleen McMahon, Chief Judge
       United States District Court - Southern District of New York

Re:    Cummings v. The City of New York, et al
       Case No.: 19-cv-07723-CM


This is the second request for extensions of time to serve and file papers on behalf of the plaintiff
and defendant, Senator Kevin S. Parker, and this extension does not affect any other scheduled
dates with respect to Senator Parker's motion. It is respectfully requested that the Court grant the
above, proposed briefing schedule for this defendant's motion, on consent.

Thank you for your attention and consideration of this request.

                                                      Resp ctfully submitted,


                                                                     ):~
                                                      Thomas F.   Li~ (TL 4471)
jml
cc:    Letitia James, Attorney General
       State of New York
       Attention: John M. Schwartz, Special Litigation Counsel (via ECF)
       Attorneys for defendant, Senator Kevin S. Parker

       Counsel for All Other Appearing Defendants (via ECF)




                                            Page 2 of 2
